OFtiCE     OF THE AlTORN,EY GENERAL         OF TEXAS
                               AUSTIN ;;
                                     .. - ~.I
GROVERmoA.ERS
Al7o”Nr.Y
       QCNUAL




EonorrblrE. A. Wtroa
countyAttorarf
Crosbr Couatr
Croabyton, Tsxw




           “(a:     The   Sherlrr   bee   no Drputg, but   rat48
     OIIP ba&;lf.
                          “(4        May the        Codsr~onu~r           Court pa        the
                6h0rifr r0t w               brgsnie8or hi8 dri00, irroi ~difi8.
            tr enlb gr x p ea ro or rna yother lr p mio r o uto f
            w   mad8  0100 t ~8    rOO8 0r OrfLoO ~6 ihr,ix
           .orrirlo or n3 tie.w l y’r lw;y h 1 .n1 8’DOW p r ia ‘Ur n?

                          "(b)       Can tbe QoddOIIu’8                   p@~ tb*    Sbu$ff
      '




                 Artlole&9,             ita+i*ad
                                               Statutu               oi Texas?
                          *(rl       can the        Cotm8188iiarr~r       Court   p8y rrl-
                 ~ib8     or     3cputit8     81~3 Ofriob          0iOm    but 0r    thb
                 willWltuQ4C)
                          '(8) Cm the COD&~~~~ORU*Q    Cwit   pajrthe
                3berltr     for &oprbolatlon an4 awrsrr~    orperumr
                 or o)rrrtion Or shrrfft~l) 8ato*oblle 8nd the eo8t                             i
                 or mintuiulr0 0r 8814 lutanobllb eat or thr'@w-                                !
                 .0ti irrod8ttaii            not,     lOR tw              tb688   -iblM
                 wit 0f w           rpad,    and     w 80, rba pf ru?




2..




          .,-

                ~.                                            .(
                                                      ,:;..
    ~OBOMkO       &    A. ~St808,      ?8#.     )


        hl4,    if OW        i8 ep@OiIDt@d,       Wzll
        bo +6         00   pro~idrd     in    Arti818
        rla JO029




                 *       . %%a WJiOWt Or 8td~i~S       pSid t0 lil-
        SfStSdt;     itid &pUtk        Sbdl  du,    be o?r8rly shcr*n
        by ~8UOb oitiooi,       glrin(tthe oara, pdtion, and
        amout      paid *Sob; md in a0 stoat rh8ll any oti~l-
        OU Show Sll7 CT68trr         lUNat   thlh   8OtUAllY &t&l
        84    SWh    SWi6tWt      Or 68wtYo       ThO UWUO~ Or SWh
        St    l¶SeS, tOgW%r       With   the biRXA&tOf Sr1@r168
        ga3"d t0 68ohtWit8,        dOplti66    -4 llUkS, S&d1
        ba pRl4out        or  the rOO8 .omM~6 br SuQh orrlow.
        . . .'
                  &t181e 6869,         ~8Pnod'S-bUlOtSi8d             civil     %ltUteS;
    lbO~ite8        fhb NiyWit    Oi bOpt&tY ShSrLitS  098 Of th. ~Ueral
    tuna 0r the oouaty        only whh the 00&18102~8*       00UPt 18 Or                             .
    tbr OpiBiOn tbrt       tb@  fO.8 Of tb   Sh?rirr ?g' not m~rfOi+%    ~.
    t0    U8trfr    the wWt,t     Of the bpUtXO8.     Tb. ~)loSO  Of th0
    St8 t ut*    ir t0 omblo    8iN 8hOriff to b6Ve 8 SuiY~816at number
    Of bO~fith8       t0   r*rfOam    tb      dU%irS     Oi hi8     OffilO-8.

                  fa rnmwerto year ihlrd                  U.StiGi     mu      uc    idriS.d-   '-~
                                      03i81r &?            8athorla*8         ul*   paywnt
                                      Or   t&O UwOd          fd         Or %hO     WWtf      Oar
i                                          18 Of tbr 0 ioiba th8t CbO rOb8
                                       OOU?t
    Or Lh@ 0h~fti W             t&OSSUmOi&f&t %O &&St PrY the p+Nnt Or
    the tipat188.,
                     our dplaleo. so. o-067   w.euera pur rirth md
          rwrmth qurrtiona   and we uroloao   l oopf of thl8 opial~fi for
          Jour ooavuahaor.



.




                                              BY
     ‘:
    ~..                                               Ad.11 7mllarr
                                                           3818tant
          Arrm#rlr
          tnrl.

                                               APPROVSD
                                               OoEalttw
                                               Oplaion

                                               :LE6. :